Exhibit 10w(1)
AMENDMENT
TO
HUBBELL INCORPORATED
AMENDED AND RESTATED TOP HAT RESTORATION PLAN
As Amended and Restated Effective as of January 1, 2005
     This Amendment (the “Amendment”), is adopted by Hubbell Incorporated, a
Connecticut corporation (the “Company”), for the purpose of amending that
certain Hubbell Incorporated Amended and Restated Top Hat Restoration Plan (as
amended and restated effective as of January 1, 2005, the “Plan”). Capitalized
terms used in this Amendment and not otherwise defined herein shall have the
meanings assigned to such terms in the Plan.
     WHEREAS, Section 8.3 of the Plan provides that the Company may amend the
Plan as appropriate to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986 and related Department of Treasury guidance
(collectively, “Section 409A”), including any such amendment with retroactive
effect, provided that no such amendment shall be effective without the
Participant’s consent unless it preserves the Participant’s economic benefit
prior to such amendment;
     WHEREAS, the Company has determined that it is in the best economic
interests of the Participants to amend the Plan for Section 409A compliance;
     WHEREAS, pursuant to Internal Revenue Service Notice 2010-6, certain
corrective amendments adopted for Section 409A documentary compliance purposes
on or prior to December 31, 2010 shall be deemed to have been made as of
January 1, 2009 (the “Effective Date”); and
     WHEREAS, this Amendment is being adopted in accordance with Section 8.3 of
the Plan and is intended to comply with the requirements of Internal Revenue
Service Notice 2010-6.
     NOW, THEREFORE, in consideration of the foregoing recitals, the Plan is
hereby amended as follows, effective as of the Effective Date:
     1. The first sentence of Section 11.2 of the Plan is hereby amended and
restated in its entirety as follows:
“Notwithstanding anything in the Plan to the contrary, upon and following the
occurrence of a Change in Control of Hubbell:”
     2. Section 11.2(a) of the Plan is hereby amended and restated in its
entirety as follows:
     “(a) The following provisions shall apply to each Participant in the Plan
as of the date of the Change in Control of Hubbell:
          (i) With respect to each such Participant who experiences a Separation
from Service upon or following such Change in Control of Hubbell and prior to
the second anniversary of such Change in Control of Hubbell, all benefits
otherwise payable under the Plan to such Participant, Beneficiary or

 



--------------------------------------------------------------------------------



 



Spouse, as the case may be, shall be paid in one lump sum on the tenth day of
the seventh month following such Participant’s Separation from Service. The
amounts to be paid out in such lump sum shall be calculated using the actuarial
assumptions set forth on Exhibit A, attached hereto.
          (ii) With respect to each such Participant who is in pay status or
deceased at the time of the Change in Control of Hubbell, all benefits otherwise
payable under the Plan to such Participant, Beneficiary or Spouse, as the case
may be, then receiving benefits, shall be paid in one lump sum no later than
thirty days after such Change in Control of Hubbell. The amounts to be paid in
such lump sum shall be calculated using the actuarial assumptions set forth on
Exhibit A attached hereto.
          (iii) For the avoidance of doubt, the provisions of this
Section 11.2(a) shall not apply to any Participant who experiences a Separation
from Service following the second anniversary of the Change in Control of
Hubbell.”
     3. Except as modified by the forgoing, the terms and conditions of the Plan
shall remain in full force and effect following the adoption of this Amendment.
     IN WITNESS WHEREOF, the Company has adopted this Amendment as of December
28, 2010.

            HUBBELL INCORPORATED                /s/ James H. Biggart        Vice
President and Treasurer             

 